UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (MarkOne) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1 TO Commission File Number001-35642 GlobeImmune, Inc. (Exact name of Registrant as specified in its Charter) Delaware 84-1353925 ( State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 1450 Infinite Drive, Louisville, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303)625-2700 Securities registered pursuant to Section12(b) of the Act: Common Stock, Par Value $0.001 Per Share; Common stock traded on the NASDAQ stock market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YES¨NOx Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.YES¨NOx Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YESxNO¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the Registrant was required to submit and post such files).YESxNO¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a small reporting company) Smallreportingcompany x Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YESoNOx The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, based on the closing price of the shares of common stock on The NASDAQ Stock Market on March 31, 2016, was $7,742,572. The number of shares of Registrant’s Common Stock outstanding as ofMarch 31, 2016 was 5,751,574. EXPLANATORY NOTE:This Amendment No.1 on Form10-K/A (this “Amendment No.1”) amends the registrant’s Annual Report on Form10-K for the year ended December31, 2015, as filed by the registrant on March16, 2016 (the “Report”).The principal purpose of this Amendment No.1 is to include the PartIII information. This Amendment No.1 hereby amends and restates PartIII,Items 10 through 14 in their entirety of the Report. In addition, we are also including Exhibits31.1, 31.2 required by the filing of this Amendment No.1. Except as otherwise stated herein, no other information contained in the Report has been updated by this Amendment No.1. Unless the context requires otherwise, references in this Amendment No.1 to “GlobeImmune”, “the Company”, “we”,“us”,and “our” refer to GlobeImmune,Inc. Table of Contents Page PARTIII Item10. Directors, Executive Officers and Corporate Governance 2 Item11. Executive Compensation 9 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item13. Certain Relationships and Related Transactions, and Director Independence 19 Item14. Principal Accounting Fees and Services 20 PARTIV Item15. Exhibits, Financial Statement Schedules 21 i PART III Item 10. Directors, Executive Officers and Corporate Governance. The following table sets forth the name, age and position of each of our executive officers and directors as of April 1, 2016. Name Age Position Executive Officers Timothy C. Rodell, M.D. 65 Chief Executive Officer, President and Director C. Jeffrey Dekker, C.P.A. 51 Vice President, Finance, Treasurer and Secretary Non-Employee Directors J. William Freytag, Ph.D. (2)(3) 64 Chairman of the Board, Director Augustine J. Lawlor (1) 59 Director Dan J. Mitchell (1)(2)(3) 59 Director S. Edward Torres (1) 53 Director Member of the Audit Committee of the Board of Directors Member of the Compensation Committee of the Board of Directors Member of the Nominating and Corporate Governance Committee of the Board of Directors Executive Officers Timothy C. Rodell, M.D. has been our Chief Executive Officer and a member of our Board of Directors since April 2003 and has been our President since June 2005. As of March1, 2016, Dr. Rodell began to devote 50% of his business time and attention to the Company in order to preserve working capital of the Company. FromMarch 2002 until April 2003, Dr.Rodell worked with SMG, Inc., a pharmaceutical consulting firm. From November 1999 until February 2002, Dr.Rodell was President and Chief Executive Officer of RxKinetix, Inc., a private drug delivery company. From March 1996 until October 2000, he held a number of positions at OXIS International, Inc., a publicly-traded developer of biotech and pharmaceutical technologies and products, including Chief Technology Officer and Chairman and President of OXIS International, SA, the company’s French subsidiary. From 1985 until 1995, Dr.Rodell was at Cortech, Inc., a publicly-traded biopharmaceutical company, where he was most recently Executive Vice President of Operations and Product Development.He currently serves on the Board of Directors of the Biotechnology Industry Organization.Dr.Rodell earned his M.D. from the University of North Carolina School of Medicine and is board certified in internal medicine and pulmonary medicine. He also completed post-doctoral fellowships in molecular biology and cell biology at the Eleanor Roosevelt Cancer Institute and the Webb Waring Institute, respectively. We believe that Dr.Rodell possesses specific attributes that qualify him to serve as a member of our Board of Directors, including his experience as a medical doctor, his operational and management expertise, and his years of leadership experience.
